Citation Nr: 0928752	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
14, 1997 for the assignment of a 20 percent rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions.  In a July 2001 
rating decision, the RO granted an earlier effective date of 
November 14, 1997 for the assignment of a 10 percent 
disability rating for bilateral hearing loss.  The original 
effective date for the 10 percent rating had been November 
14, 1998.  The Veteran filed a notice of disagreement (NOD) 
in August 2001.  In September 2002, the Board remanded this 
matter to the RO for issuance of a statement of the case 
(SOC), which was subsequently issued by the RO in October 
2002.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later that month.

In March 2000, and again in April 2002, the Veteran testified 
during videoconference hearings before a Veterans Law Judge 
who is no longer employed by the Board.  

In an October 2002 rating decision, the RO increased the 
disability rating assigned for the Veteran's bilateral 
hearing loss to 20 percent, effective November 14, 1997.  As 
this is the same effective date as the prior 10 percent 
rating, the Board has characterized the issue on appeal 
accordingly, as reflected on the title page.  

In July 2003, the Board again remanded the earlier effective 
date claim to the RO (via the Appeals Management Center (AMC) 
in Washington, DC) to provide additional notice to the 
Veteran regarding the claim.  After providing the requested 
notice, the AMC continued the denial of the claim (as 
reflected in October 2004 and May 2005 supplemental SOCs 
(SSOCs)).  

Regarding the claim for an increased rating, in a March 2005 
rating decision, the RO denied a claim for a disability 
rating in excess of 20 percent for bilateral hearing loss.  
The Veteran filed a NOD in May 2005.  In an October 2005 
rating decision, the RO increased the disability rating 
assigned for bilateral hearing loss from 20 percent to 40 
percent, effective June 5, 2005.  The Veteran filed a NOD in 
January 2006, and the RO issued a SOC in January 2007, which 
included a claim for a disability rating in excess of 40 
percent for bilateral hearing loss, and a claim for an 
effective date earlier than June 6, 2005 for the assignment 
of a 40 percent rating.  

The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2007.  
However, on the VA Form 9, the Veteran indicated that he was 
only appealing the claim for a disability rating in excess of 
40 percent for bilateral hearing loss.  As the Veteran has 
chosen to limit his appeal, the matter of an earlier 
effective date for the assignment of a 40 percent rating will 
not be addressed further.  

In April 2007, the Board again remanded to the RO the claim 
for an effective date earlier than November 14, 1997 for the 
assignment of a 20 percent rating for bilateral hearing loss  
to fulfill the Veteran's request for a hearing.  In January 
2009, the Veteran and his wife  testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO, 
the Veteran also presented testimony regarding the appealed 
increased rating claim.  A transcript of that hearing is of 
record.  

Although the increased rating claim was not the subject of 
any prior remand, the RO provided additional notice regarding 
this claim in September 2008, and then continued the denial 
of the claim (as reflected in a December 2008 SSOC).  

In July 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board's decision denying the claim for an effective date 
earlier than November 14, 1997 for the assignment of a 20 
percent rating is set forth below.  The matter of a 
disability rating in excess of 40 percent for bilateral 
hearing loss is being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  In a January 1994 decision, the Board issued a decision 
which effectively affirmed the RO's 1998 assignment of a 0 
percent (noncompensable) rating for bilateral hearing loss; 
the Board's decision was affirmed in November 1995.

3.  On November 14, 1997, the Veteran filed an informal claim 
for an increased rating for his service-connected bilateral 
hearing loss; the RO ultimately awarded a 10 percent rating 
for this disability (subsequently increased to 20 percent), 
effective November 14, 1997.

4.  There was no pending claim for increase prior to November 
14, 1997, nor is there any evidence from which it is 
factually ascertainable that the service-connected bilateral 
hearing loss increased in severity within the one year period 
prior to November 14, 1997.  


CONCLUSION OF LAW

The claim for an effective date earlier than November 14, 
1997 for the assignment of a 20 percent rating for bilateral 
hearing loss is without legal merit.  38 U.S.C.A. §§ 5101, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The present appeal arises from a claim that was filed prior 
to enactment of the VCAA.  Nevertheless, letters dated in 
February 2004 and March 2006 specifically provided notice 
regarding the assignment of effective dates.  Moreover, the 
Veteran has been afforded the opportunity to present evidence 
and argument with respect to the claim for an effective date 
earlier than November 14, 1997 for the assignment of a 20 
percent rating for bilateral hearing loss.  He has also been 
afforded the opportunity to present evidence and argument 
with respect to the claim, to include during the March 2000, 
April 2002, and January 2009 hearings.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As explained below, the claim 
for an earlier effective date lacks legal merit; therefore, 
the duties to notify and assist required by the VCAA are not 
applicable to this claim.  See Mason v. Principi¸16 Vet. App. 
129, 132 (2002).

II.  Analysis

The Veteran is seeking an effective date earlier than 
November 14, 1997, for the assignment of a 20 percent rating 
for his service-connected bilateral hearing loss.  He 
contends that the 20 percent rating should be made effective 
as of the effective date of the grant of service connection 
(April 24, 1946).  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Specifically, with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  
38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

While the basic facts in this case are not in dispute, a  
brief summary of the pertinent history of the claim is in 
order.  

Service connection for bilateral hearing loss was granted in 
a December 1947 rating decision, and a noncompensable rating 
was assigned, effective April 24, 1946.  The rating was 
subsequently increased to 20 percent; however, in an August 
1988 decision, the RO reduced the disability rating to 0 
percent (noncompensable), effective December 1, 1988.  The 
Veteran appealed the reduction decision.  In a January 1994 
decision, the Board found that the reduction was proper, and 
that an increased rating was not warranted.  In a November 
1995 memorandum decision, the United States Court of Appeals 
for Veterans Claims (Court) affirmed the decision of the 
Board.  As the Board's 1994 decision finally resolved the 
matter of the Veteran's rating for bilateral hearing loss, 
unless an exception to finality applies, an effective date 
prior to the date of the Board's January 1994 decision is 
legally precluded.  

The finality of the January 1994 Board decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates); however, no such 
claim has been raised here.  A CUE claim requires some degree 
of specificity not only as to what the alleged error is, but- 
unless it is the kind of error that, if true, would 
constitute CUE on its face-persuasive reasons must be given 
as to why the result would have been manifestly different but 
for the alleged error.  See Phillips v. Brown, 10 Vet. App. 
25, 31 (1997).  Here, the arguments of the Veteran and his 
representative do not actually allege CUE, much less, reflect 
the type of specificity need to sufficiently raise such a 
claim.

Subsequent to the Court's memorandum decision, the first 
correspondence from the Veteran was received at the RO on 
November 14, 1997.  That correspondence included an informal 
claim for an increased rating for bilateral hearing loss.  
This informal claim is the basis for the assignment of the 
current effective date for a 20 percent rating.  Pertinently, 
there is no correspondence from the Veteran on any matter 
prior to November 14, 1997 and subsequent to the January 1994 
Board decision.  Thus, the claims file contains nothing that 
can be construed as an earlier claim, formal or informal.  

Further, the Board notes that there is no medical evidence 
from which it is factually ascertainable that an increase in 
disability had occurred within one year prior to the November 
14, 1997 claim for increase.

As there is no evidence of a pending claim for an increased 
rating for service-connected hearing loss prior to November 
14, 1997, and no evidence from which it is factually 
ascertainable that an increase in the Veteran's disability 
had occurred within the one-year period prior to the date of 
claim, there is no basis for assignment of an effective date 
earlier than November 14, 1997 for the assignment of a 20 
percent rating for the service-connected bilateral hearing 
loss.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

In addition to the medical evidence, the Board has carefully 
considered the testimony and written statements of the 
Veteran (and statements provided, on his behalf, by family 
members and his representative) indicating that he 
experienced ongoing symptomatology consistent with a 
compensable rating since his discharge from active duty.  
However, this evidence is not probative with respect to the 
assignment of an earlier effective date, as such assignment 
must be based on a pending claim, or, with respect to the 
current claim, must be based on evidence demonstrating that 
an increase in the Veteran's disability had occurred within 
the one-year period prior to the date of claim.  As discussed 
above, no correspondence was received during the period 
subsequent to the final January 1994 Board decision and prior 
to November 14, 1997.  

Moreover, to whatever extent the Veteran, his family members, 
and his representative, through arguments made on the 
Veteran's behalf, attempt to support the claim on the basis 
of assertions, alone, the Board points out that the matter of 
whether it was factually ascertainable that a compensable 
rating was warranted up to a year before the claim was 
received is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, none of the 
above-named individuals can provide persuasive evidence on 
this question.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the assignment of a 
20 percent rating for bilateral hearing loss earlier than 
November 14, 1997, is assignable, the claim must be denied.  
Where, as here, the law and not the evidence is dispositive, 
the claim must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 14, 1997 for the 
assignment of a 20 percent rating for bilateral hearing loss 
is denied.


REMAND

The Board's review of the record reveals that additional RO 
action on the claim for a rating in excess of 40 percent for 
bilateral hearing loss is warranted.  

On the VA Form received in February 2007, the Veteran 
reported that his hearing loss has progressively worsened, 
and he requested a new examination.  The Board notes that the 
previous audiological evaluation was conducted in October 
2005.  

In view of allegations of worsening disability, the Board 
finds that a more contemporaneous audiological evaluation, 
with appropriate testing, is needed to properly evaluate the 
severity of the Veteran's service- connected hearing loss.  
See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous").  

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA audiological evaluation by an 
audiologist, at a VA medical facility.  The Veteran is hereby 
advised that failure to report to the evaluation and/or 
testing and/or scheduled in connection with the claim for 
increase, without good cause, shall result in denial of this 
increased rating claim.  See 38 C.F.R. § 3.655 (a),(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report for any scheduled evaluation and/or testing, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the appointment(s) 
sent to him by the pertinent VA medical facility. 

Also, while the matter is on remand, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Greater Los Angeles VA Healthcare 
System dated from August 2007 to May 2009.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since May 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter meets the 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (setting forth the minimum notice requirements for 
increased rating claims).  The RO's letter should clearly 
explain to the Veteran that he has a full one-year period to 
respond (although VA may decide the claim within the one-year 
period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of this claim for increase 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Greater 
Los Angeles VA Healthcare System all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's hearing loss, from May 2009 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 40 percent for 
bilateral hearing loss.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter meets 
the notice requirements of Vazquez-Flores 
(cited to above).  The RO's letter should 
clearly also explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA audiological evaluation (by an 
audiologist).  The audiologist should 
conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the Veteran's bilateral hearing 
loss, and set forth testing results in a 
printed (typewritten) report.  

5.  If the Veteran fails to report to the 
scheduled evaluation and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of such appointments 
sent to the Veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a rating 
in excess of 40 percent for bilateral 
hearing loss.  If the Veteran fails, 
without good cause, to report to the 
evaluation and/or testing scheduled in 
connection with the claim for increase, in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
addressing whether staged rating of the 
disability, pursuant to Hart (cited to 
above), is appropriate. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


